DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/23/2022 and 8/26/2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant's election without traverse of Group III corresponding to claims 12-20 in the reply filed on 8/23/2022 is acknowledged.

Status of Claims
This action is in reply to the response to restriction/election requirement filed on 10/3/2022, wherein:
Claims 12-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “wherein the tag is displayed on a jumbo screen…wherein the tag on the jumbo screen does not require seat verification”.  The limitation is indefinite because it is unclear whether “the tag” in claim 19 is the same as “the tag” in claim 12.  In claim 12, “the tag” is on a seat and matches a ticket on the user device, whereas “the tag” in claim 19 is scanned from a jumbo screen to receive a free bet.  For purposes of examination "the tag” in claim 19 is interpreted as “a tag” that is different from “the tag” in claim 12.  
The rejections that follow are interpreted in light of the 35 USC 112 rejections discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method for verifying a user for accessing a wagering portal which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as fundamental economic principles or practices including mitigating risk.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 12-20 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 12, the claim recites an abstract idea of: verifying a user for accessing a wagering portal. The steps of: a method for placing a wager from a tag comprising: scanning a tag comprising a tag ID, said tag positioned on a seat and comprising a tag ID identifying said seat; verifying a unique ID by requesting a matching unique ID within a database or generating a unique ID if one is not present; verifying an identity and age of a user corresponding to the unique ID; verifying ownership of a ticket, said ticket matching the seat defined by said tag ID; directing the user to a wagering portal; accessing, from a wallet, funds for placing a wager; and using said funds for placing a wager, when considered collectively as an ordered combination, recite the abstract idea of verifying a user for accessing a wagering portal.
Independent claim 12, as drafted, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite fundamental economic principles or practices including mitigating risk.  For independent claim 12, the steps of: scanning a tag comprising a tag ID, said tag positioned on a seat and comprising a tag ID identifying said seat; verifying a unique ID by requesting a matching unique ID within a database or generating a unique ID if one is not present; verifying an identity and age of a user corresponding to the unique ID; verifying ownership of a ticket, said ticket matching the seat defined by said tag ID; directing the user to a wagering portal; accessing, from a wallet, funds for placing a wager; and using said funds for placing a wager, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as fundamental economic principles or practices including mitigating risk.  Verifying a user’s identity and age for placing a wager is mitigating risk.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claim recites additional elements including generic computer components such as “a user device, a server, a tag, a database, a ticket on said user device, a target URL, and a wallet”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claims recite an abstract idea.  
Dependent claims 13-20 recite similar limitations as independent claim 12; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance, in claims 13-18, the additional limitations of: a verification step selected from the group consisting of: a time verification, a geolocation verification, a predetermined threshold defined by an administrator, and combinations thereof, wherein the step of verifying ownership of a ticket is performed wherein upon scanning in step (a) of the tag, a server confirms the presence of a unique identifying ticket code corresponding to the seat and the tag ID; wherein the step of verifying ownership of a ticket is performed by utilizing an API call to match a digital record on the user device to an authorization for the ticket at the given tag, wherein the digital record is selected from the group consisting of: a digital ticket, a phone number, a credit card, an address, a name, a birthday, another personally identifiable information, and combinations thereof; determining that the user device is within a predetermined geofence; confirming the presence of a first scan of a tag corresponding to a tag ID and performing a second scan of the same tag on a different day than the first scan; and determining that the tag is present at a venue wherein an event is being held at the time of the user scan,  under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as fundamental economic principles or practices including mitigating risk, because these further describe verification of the tag scanned by the user device.
In claims 19, and 20, the limitations of: wherein the tag is displayed on a jumbo screen, and wherein the first x number of users to scan the tag from the jumbo screen receive a free bet, wherein the tag on the jumbo screen does not require seat verification, wherein the tag is grouped within a section that provides a free bet upon scanning the tag, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as fundamental economic principles or practices including mitigating risk, because these further describe benefits associated with the tag.
Other than reciting the abstract idea, the dependent claims recite similar additional elements as the independent claims including generic computer components, such as “the user device, the ticket, the tag ID, a server, an API call, a digital record, and a jumbo screen”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 12 only recite the additional elements of “a user device, a server, a tag, a database, a ticket on said user device, a target URL, and a wallet”.  A plain reading of Figures 1-3, and associated descriptions in the specification in at least: para. 0063 stating “DATA SERVER OR SERVER: any form of electronic device or plurality of devices having at least one computer processor, e.g. a central processing unit (CPU) and some form of computer memory having a capability to store data, as is well known in the art”, para. 0072 of the specification stating “MACHINE-READABLE CODE (“MRC”): a barcode, a quick response (QR) code, a near field communication (NFC) code, a radio-frequency identification (RFID) code, a universal product code (UPC), machine readable graphics…, instructions coded on a chip, or combinations thereof”, para. 0086 of the specification stating “TAG: A physical (e.g. tangible) form, a digital (e.g. virtual/intangible ) form, or may be combinations of both forms that contain an MRC”, para. 0087 of the specification stating: “TAG ID: a unique identifier for the MRC affixed to the tag…can be any combination of letters, numbers or symbols”,  and para. 0098 of the specification stating “USER DEVICE: any type of mobile processing device”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a user device, a server, a tag, a database, a ticket on said user device, a target URL, and a wallet” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Furthermore, the additional limitations of “directing the user device to a target URL defining a wagering platform” are insignificant extra-solution activity (See MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claim 12 is directed to an abstract idea. 
Dependent claims 13-20, recite similar additional elements as the independent claims including generic computer components, such as “the user device, the ticket, the tag ID, a server, an API call, a digital record, and a jumbo screen”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a user device, a server, a tag, a database, a ticket on said user device, a target URL, and a wallet” to perform the steps of independent claim 12 for: a method for placing a wager from a tag comprising: scanning a tag comprising a tag ID, said tag positioned on a seat and comprising a tag ID identifying said seat; verifying a unique ID by requesting a matching unique ID within a database or generating a unique ID if one is not present; verifying an identity and age of a user corresponding to the unique ID; verifying ownership of a ticket, said ticket matching the seat defined by said tag ID; directing the user to a wagering portal; accessing, from a wallet, funds for placing a wager; and using said funds for placing a wager, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the independent claims which recite: “scanning, via the user device, and requesting…a matching unique ID”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “verifying a unique ID…, verifying an identity and age…, and verifying ownership of a ticket…”.  Furthermore, the additional elements of “directing the user device to a target URL defining a wagering platform” that was considered extra-solution activity in Step 2A, have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  Therefore, independent claim 12 is not patent eligible.  
In addition, the dependent claims 13-20, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the dependent claims of: “the user device, the ticket, the tag ID, a server, an API call, a digital record, and a jumbo screen” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, dependent claims 2-5, 7-11 and 13-20 also are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0250006 to Ovalle (hereinafter referred to as Ovalle), in view of US 2015/0081532 to Lewis et al. (hereinafter referred to as Lewis) and US 2022/0172128 to Lore (hereinafter referred to as Lore).

In regards to claim 12, Ovale discloses a method for placing a wager from a tag comprising (system enables people to purchases lottery tickets with their lottery wallet, para. 0501):
c. verifying an identity and age of a user corresponding to the unique ID (IP address of the client device may be used to determine an approximation of identity, including age, as well as an approximate current location, para. 0312; age validation of client may be stored on the client device or a database of the application, para. 0315);
e. directing the user device to a target URL defining a wagering portal (email set to invitee containing a link that when clicked begins a download and installation of application 1000 for lottery games, paras. 0305-0308);
f. accessing, from a wallet, funds for placing a wager (lottery game clients are individual account holder who fund their purchases through their individual wallets, para. 0069); and
g. using said funds for placing a wager (system enables people to purchases lottery tickets with their lottery wallet, para. 0501).  
However, Ovale fails to disclose: a. scanning, via a user device, a tag comprising a tag ID, said tag positioned on a seat and comprising a tag ID identifying said seat; b. verifying a unique ID on said user device, by requesting from a server a matching unique ID within a database or generating a unique ID if one is not present; and d. verifying ownership of a ticket on said user device, said ticket matching the seat defined by said tag ID.
	Lewis, in the related field of venue related services, teaches a. scanning, via a user device, a tag comprising a tag ID (User’s scan the QR code on their seat which brings up a menu of all available vendors, para. 0021), said tag positioned on a seat and comprising a tag ID identifying said seat (each QR code carries the location of the seat information, para. 0021).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Ovale with the ability to scan a tag on seat as taught by the method of Lewis.  The motivation for doing so would have been to allow QR code orders and purchase by mobile device user to enjoy quick turnaround and faster service at sporting events and concerts at large arenas (Lewis, para. 0021).  However the combination of Ovale and Lewis fails to disclose: b. verifying a unique ID on said user device, by requesting from a server a matching unique ID within a database or generating a unique ID if one is not present; and d. verifying ownership of a ticket on said user device, said ticket matching the seat defined by said tag ID.
	Lore, in the related field of monitoring seat usage at a stadium during an event, teaches b. verifying a unique ID on said user device, by requesting from a server a matching unique ID within a database or generating a unique ID if one is not present (client devices such as smart phones require user authentication before using an application and client devices interact with ticket exchange server 140 via an application, para. 0021); and 
d. verifying ownership of a ticket on said user device (for each purchased ticket the user interface module generates a ticket interface showing an electronic scannable ticket for a seat in at the sporting event, para. 0029, figs. 3 and 6B), said ticket matching the seat defined by said tag ID (ticket module may determine the user’s presence at the seat by receiving via the seat a near field signal from the client device 120, para. 0042).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Ovale with the ability to verify a unique ID and ownership of a ticket on a user device matching the seat as taught by the method of Lore.  The motivation for doing so would have been to confirm the user’s ticket and presence within the vicinity of the seat at the event (Lore, para. 0004).

In regards to claim 13, modified Ovalle discloses the method of claim 12 further comprising a verification step selected from the group consisting of: a time verification, a geolocation verification (geolocation is used to detect the physical location of device 100 to determine if the client is within the prescribed geographic boundaries for playing the selected lottery game, para. 0315), a predetermined threshold defined by an administrator, and combinations thereof.

In regards to claim 14, modified Ovalle discloses the method of claim 12, but fails to disclose wherein the step of verifying ownership of a ticket on said user device is performed wherein upon scanning in step (a) of the tag, a server confirms the presence of a unique identifying ticket code corresponding to the seat and the tag ID.
Lewis, in the related field of venue related services, teaches wherein the step of verifying ownership of a ticket on said user device is performed wherein upon scanning in step (a) of the tag (User’s scan the QR code on their seat which brings up a menu of all available vendors, para. 0021), a server confirms the presence of a unique identifying ticket code corresponding to the seat and the tag ID (each QR code carries the location of the seat information, para. 0021).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Ovale with the ability to confirm that the user’s ticket matches their seat as taught by the method of Lewis.  The motivation for doing so would have been to include the seat location in the QR code (Lewis, para. 0021).  

In regards to claim 16, modified Ovalle discloses the method of claim 12 further comprising: d2. determining that the user device is within a predetermined geofence (client device is a GPS enabled mobile device set up to report a geo-fence crossing event to determine if a client is within a jurisdiction with authorization provided when the client is within a geo-fence, para. 0091).

In regards to claim 17, modified Ovalle discloses the method of claim 12, but fails to disclose the method further comprising: confirming the presence of a first scan of a tag corresponding to a tag ID and performing a second scan of the same tag on a different day than the first scan.
Lewis, in the related field of venue related services, teaches confirming the presence of a first scan of a tag corresponding to a tag ID (User’s scan the QR code on their seat which brings up a menu of all available vendors, para. 0021) and performing a second scan of the same tag on a different day than the first scan (User’s scan the QR code on their seat which brings up a menu of all available vendors, para. 0021; Examiner’s Note: the QR code on seat can be scanned on any day that a game is played at the stadium).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Ovale with the ability to confirm that the user’s ticket matches their seat as taught by the method of Lewis.  The motivation for doing so would have been to include the seat location in the QR code (Lewis, para. 0021).  

In regards to claim 18, modified Ovalle discloses the method of claim 12, but fails to disclose the method further comprising determining that the tag is present at a venue wherein an event is being held at the time of the user scan.
Lore, in the related field of monitoring seat usage at a stadium during an event, teaches determining that the tag is present at a venue wherein an event is being held at the time of the user scan (ticket module may determine the user’s presence at the seat by receiving via the seat a near field signal from the client device 120, para. 0042).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Ovale with the ability to determine that the user is present at the seat for the event as taught by the method of Lore.  The motivation for doing so would have been to confirm the user’s ticket and presence within the vicinity of the seat at the event (Lore, para. 0004).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ovalle), in view of Lewis, in view of Lore, and further in view of US 2015/0012307 to Moss (hereinafter referred to as Moss).

In regards to claim 15, modified Ovalle discloses the method of claim 12 but fails to disclose wherein the step of verifying ownership of a ticket on said user device is performed by utilizing an API call to match a digital record on the user device to an authorization for the ticket at the given tag, wherein the digital record is selected from the group consisting of: a digital ticket, a phone number, a credit card, an address, a name, a birthday, another personally identifiable information, and combinations thereof.
Lore, in the related field of monitoring seat usage at a stadium during an event, teaches wherein the step of verifying ownership of a ticket on said user device is performed (for each purchased ticket the user interface module generates a ticket interface showing an electronic scannable ticket for a seat in at the sporting event, para. 0029, figs. 3 and 6B) to match a digital record on the user device to an authorization for the ticket at the given tag (ticket module may determine the user’s presence at the seat by receiving via the seat a near field signal from the client device 120, para. 0042), wherein the digital record is selected from the group consisting of: a digital ticket (for each purchased ticket the user interface module generates a ticket interface showing an electronic scannable ticket for a seat in at the sporting event, para. 0029, figs. 3 and 6B).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Ovale with the ability to verify ownership of a ticket on a user device matching the seat as taught by the method of Lore.  The motivation for doing so would have been to confirm the user’s ticket and presence within the vicinity of the seat at the event (Lore, para. 0004).  However, the combination of Ovalle and Lore fail to teach utilizing an API call.
Moss, in the related field of tags on seats that are scanned, teaches utilizing an API call (tags 128 may communicate with each other and/or other devices that include the locator technology through the user of a public or private API).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Ovale with the ability to utilize an API as taught by the method of Moss.  The motivation for doing so would have been to communicate through the user of an API (Moss, para. 0187).
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.

The following is an examiner’s statement of reasons for allowable subject matter of dependent claims 19 and 20 over prior art.
The closest prior art of record is US 2017/0250006 to Ovalle (hereinafter referred to as Ovalle), in view of US 2015/0081532 to Lewis et al. (hereinafter referred to as Lewis) and US 2022/0172128 to Lore (hereinafter referred to as Lore), DigitalSport, and Precision Printing.  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in dependent claims 19 and 20.  
For dependent claims 19 and 20, the prior art of Ovale, Lewis, Lore, DigitalSport, and Precision Printing specifically do not disclose: “wherein the tag is displayed on a jumbo screen, and wherein the first x number of users to scan the tag from the jumbo screen receive a free bet, wherein the tag on the jumbo screen does not require seat verification”, and “wherein the tag is grouped within a section that provides a free bet upon scanning the tag”.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DigitalSport teaches a QR code that directs users to a registration page to join Betfair where they receive a free bet.
Precision Printing teaches broadcasting a QR code on a Jumbotron during a football game at Dallas Cowboys Stadium that directed users to a mobile web page for Dick’s Sporting Goods and offered $10 off on a $50 purchase.
The Oklahoman teaches digital seat tags that unlock interactive options on their phones.
Andon et al. (US 2022/0188839) teaches scanning a ticket barcode and scanning a tag on a user’s seat.
Bergdale et al. (US 10,127,746) teaches electronic ticket validation using a ticket database
Jay et al. (US 20180276705) teaches wireless tag communication applications for a venue that Include tags on seats that directs phone to a URL.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/20/2022